Name: Commission Regulation (EEC) No 612/83 of 15 March 1983 on arrangements for imports into France of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/24 Official Journal of the European Communities 18 . 3 . 83 COMMISSION REGULATION (EEC) No 612/83 of 15 March 1983 on arrangements for imports into France of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 The importation into France of the product-categories originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 , shipped from China to France , before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1983 and released for free circula ­ tion shall be deducted from the quantitative limits laid down . These quantitative limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to France from the date of entry into force of this Regu ­ lation are subject to the double-checking system established by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as amended by Regulation (EEC) No 2007/82 (2), and in particular Article 1 1 (4) and (5) thereof , Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulations (EEC) No 2824/82 (3), (EEC) No 3271 /82 (4) and (EEC) No 423/83 (5) set provisional quantitative limits on imports into certain Community regions, of certain textile products of Chinese origin pending the result of the consultations in progress ; Whereas consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for certain products for the year 1983 and to cancel the provisional quantitative limits ; Whereas the quantities of the products in question exported from China between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced for 1983 ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Article 3 Regulations (EEC) No 2824/82, (EEC) No 3271 /82 and (EEC) No 423/83 are hereby repealed as regards France for categories 33 , 80 and 91 . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . (') OJ No L 345, 31 . 12 . 1979, p. 1 . ( 2) OJ No L 216, 24 . 7 . 1982, p. 1 . (') OJ No L 297, 23 . 10 . 1982, p. 14 . (4) OJ No L 347, 7. 12 . 1982, p. 7. ( 5 OJ No L 51 , 24 . 2 . 1983 , p. 20 . 18 . 3 . 83 Official Journal of the European Communities No L 72/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description MemberStates Units Quantitative limits from 1 January to 31 December 1983 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 ; 59 Woven fabrics of man-made fibres (con ­ tinuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like F Tonnes 305 80 61.02 A 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's, girls ' and infants' outer garments : A. Babies ' garments ; girls ' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies ' garments ; girls ' garments up to and including commercial size 86 : Babies ' woven garments of wool , of cotton or of man-made textile fibres F Tonnes 96 91 62.04 All B II 62.04-23 ; 73 Tarpaulins , sails, awnings, sunblinds, tents and camping goods : Tents F Tonnes 225 (') (') An exceptional additional quantity of 25 tonnes has been agreed for 1983 .